PER CURIAM
Plaintiff appeals the trial court’s sua sponte dismissal of his petition for a writ of habeas corpus. ORS 34.370(6). The trial court dismissed the petition after it took judicial notice of a different petition for a writ of habeas corpus that plaintiff had filed against defendant. To dismiss a petition for writ of habeas corpus, the trial court is limited to considering the content of the petition. Jones v. Armenakis, 146 Or App 198, 200, 932 P2d 99 (1997). Defendant concedes that the trial court erred in dismissing the petition sua sponte. We accept defendant’s concession.
Reversed and remanded.